Citation Nr: 0611059	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-24 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for scoliosis of the 
lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent 
for rhinitis. 

6.  Entitlement to an effective date prior to May 30, 2003, 
for the grant of service connection for rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
October 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO) in October 2003 and February 2004.

In December 2005, the veteran testified at the RO during a 
videoconference hearing before the undersigned sitting in 
Washington, DC; a transcript of that hearing is of record.

The issues of entitlement to service connection for an 
anxiety disorder and scoliosis of the lumbar spine; 
entitlement to an initial rating in excess of 10 percent for 
rhinitis; and entitlement to an effective date prior to May 
30, 2003, for the grant of service connection for rhinitis, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims of entitlement to service connection 
for otitis media and asthma has been accomplished.

2.  The veteran's otitis media is shown to be etiologically 
related to service.

3.  The veteran's asthma is shown to be etiologically related 
to service.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for otitis media are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for asthma are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to her claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and her representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

Considering the evidence in light of the above, and in view 
of the Board's favorable disposition of the claim on appeal, 
the Board finds that all necessary notification and 
development action in connection with the claims for service 
connection for otitis media and asthma on appeal has been 
accomplished.  

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by her service 
records, her medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim:  the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for otitis media and asthma are met.

The veteran's service medical records show frequent treatment 
for bronchitis, chest congestion, and respiratory problems.  
The service medical records also reflect a diagnosis of 
otitis media in April 1994.

According to an August 2003 VA examination report, the 
examiner concluded that it was "as likely as not that [the 
veteran's] otitis media episodes during service would have 
occurred had she not been in the military."  Although the 
veteran's claims file was not available for review, the 
examiner opined that the veteran's reported excessive 
exposure to dust during service may have exacerbated her 
allergic diathesis, although he noted that a review of the 
claims file would be necessary to confirm this.

The Board finds that this evidence supports the veteran's 
claim for otitis media.  Although the claims file was not 
available for review by the VA examiner, the Board finds that 
the history provided to the August 2003 VA examiner is 
consistent with the actual service medical records, which 
reveal complaints and treatment for otitis media.

The Board further notes that, in denying the veteran's claim 
for service connection for otitis media in February 2004, the 
RO explained that there was no evidence of the current 
manifestation of this disability.  Private medical records 
associated with the file thereafter, which were produced in 
the years 2004 and 2005 and some of which were submitted by 
the veteran to the Board at the December 2005 hearing, with 
her waiver of original review at the RO level, indicate 
current treatment for otitis media.  Thus, the criterion of a 
present disability is met in this case as well.

Given that there is no affirmative rebutting evidence showing 
that the veteran's current otitis media is not related to the 
documented treatment for otitis media during service, the 
Board finds, resolving any reasonable doubt in favor of the 
veteran, that service connection for otitis media is 
warranted.

The same is true for the veteran's claim for service 
connection for asthma.  Although the service medical records 
do not show a diagnosis of asthma, they do reflect repeated 
treatment for bronchitis.

According to a May 1997 private hospital report, the veteran 
was noted to have a history of bronchitis, and subsequent 
post-service medical evidence shows that the veteran has been 
diagnosed with respiratory problems diagnosed as asthmatic 
bronchitis, asthma, and bronchitis.

The Board finds probative the opinion of a VA Registered 
Nurse (RN) on the question of etiology of the veteran's 
current asthma.  Her opinion (as reflected in letters dated 
in January and February 2004, in particular), was essentially 
to the effect that the documentation of the veteran's asthma 
episodes during service most certainly reflected that the 
condition had started in the military and had progressed to a 
chronic condition which, having begun while in service, 
should be service-connected.  The RN's opinion was evidently 
reached after experience treating the veteran, and 
consideration of her documented medical history and 
assertions.  The Board also notes that the RN's statements 
reflect the only opinion, rendered by a medical professional, 
as to etiology of the diagnosed asthma; hence, there is no 
other opinion by a physician that directly contradicts this 
examiner's opinion.  

The Board notes that the veteran has undergone several VA 
respiratory examinations during the pendency of the appeal; 
however, these examiners did nothing more than diagnose the 
veteran's current asthma condition.  While noting a history 
of respiratory problems during service, these examiners did 
not opine one way or the other with respect to whether the 
veteran developed asthma during service.  While the RN's 
opinion may not be definitive, she expressed it in terms that 
are sufficient to permit the application of the benefit-of-
the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for otitis media and 
asthma are met.


ORDER

Service connection for otitis media is granted.

Service connection for asthma is granted.


REMAND

Under the VCAA, cited earlier in the above decision, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate her claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in her possession that pertains to the claim.

More recently, the Federal Circuit Court clarified that the 
VCAA requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, No. 
05-7157, slip op. at 8 (Fed. Cir. April 5, 2006) (Mayfield 
II).

Review of the record shows that the RO sent to the veteran a 
VCAA letter in June 2003 addressing the remaining issues now 
being remanded.  That letter, however, did not contain the 
fourth notification element required.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  On remand, a 
letter explaining this, and containing the four above-cited 
notification elements, should be issued to the veteran.

In addition, further development is required with the 
remaining issues on appeal.  In light of the evidence of 
record, the Board finds that further examinations are 
necessary to determine whether the veteran's claimed 
psychiatric and low back disorder is/are related to service.  
An examination is also necessary to determine the current 
impairment caused by the veteran's service-connected 
rhinitis, inasmuch as the veteran has claimed that this 
disability is currently much more disabling than originally 
evaluated.

With respect to the veteran's claim for an effective date 
prior to May 30, 2003, for a grant of service connection for 
rhinitis, the Board notes that the veteran submitted a copy 
of a letter issued by the RO to her in July 2002.  The 
veteran maintains that she filed her claim for service 
connection prior to July 2002, and that this July 2002 letter 
confirms that the RO had received it.  The veteran maintains 
that the effective date for service connection for rhinitis 
should be prior to May 30, 2003, when the RO received her 
formal application for benefits.

The RO apparently has not had the opportunity to consider 
this July 2002 letter.  The Board finds that a remand is 
necessary for the RO to consider this evidence before the 
Board addresses it on appeal.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO/AMC should send the veteran 
another VCAA letter providing appropriate 
notice for all the four issues remaining 
on appeal.  The letter should include all 
four notification elements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and as discussed in Pelegrini 
II, as well as appropriate notice 
consistent with Dingess/Hartman, to 
include notice informing the veteran that 
a disability rating and an effective date 
for an award of benefits will be assigned 
whenever service connection is awarded.

2.  The RO/AMC should thereafter 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO/AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the 
outstanding evidence.

3.  Once the development noted above has 
been fully completed, and any newly-
obtained evidence has been made part of 
the veteran's claims folder, the RO/AMC 
should schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
found to be present, specifically anxiety 
and/or depression.
All indicated studies should be performed 
and all clinical findings reported in 
detail.  Based on the medical findings 
and a review of the claims folder, the 
examiner should be asked to provide a 
current psychiatric diagnosis or 
diagnoses, if appropriate.  The examiner 
should also address the May 1997 private 
hospital report, about six months after 
discharge, which reflects a prior medical 
history of anxiety and depression.

With respect to each psychiatric 
disability found to be present, the 
examiner should be asked to offer an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that that 
currently diagnosed psychiatric 
disability is a result of the veteran's 
military service or any incident therein, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).

4.  Also only after the development noted 
in action paragraphs 1 and 2 above has 
been fully completed, and any newly-
obtained evidence has been made part of 
the veteran's claims folder, the RO/AMC 
should schedule the veteran for an 
appropriate VA orthopedic examination to 
determine the nature and etiology of the 
claimed lumbar spine disorder.

All indicated studies should be 
performed.  The claims folder should be 
provided to and reviewed by the examiner.

The examination report should indicate 
that the review has been accomplished.  
Based on examination findings, historical 
evidence, and medical principles, the 
examiner should be asked to provide a 
medical opinion as to the etiology of any 
current lumbar spine disorder and, in 
particular, whether it is likely, 
unlikely or at least as likely as not, 
related to the veteran's documented 
treatment for sacral pain during service.  
A rationale should be provided for the 
opinion rendered.  

5.  Also only after the development noted 
in action paragraphs 1 and 2 above has 
been fully completed, and any newly-
obtained evidence has been made part of 
the veteran's claims folder, the RO/AMC 
should schedule the veteran for a VA 
examination to determine the current 
level of impairment due to her service-
connected allergic rhinitis.

The claims file should be provided to the 
examiner for review and the examiner 
should indicate that the review has been 
accomplished.  The examiner should be 
asked to comment on whether the veteran 
has polyps and the degree of the 
obstruction of the nasal passage on each 
side, if any.

6.  Once all the above development has 
been completed in full, and any newly-
obtained evidence has been made part of 
the veteran's claims folder, the RO/AMC 
should readjudicate the veteran's claims.  
If any of the benefits sought on appeal 
is not granted to the veteran's 
satisfaction, she and her representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


